In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Kings County, entered January 9, 1978, which "denied” the writ. Judgment reversed, on the law, without costs or disbursements, and petition granted to the extent that the respondent Family Court is directed to hold a hearing forthwith, pursuant to section 1055 (subd [b], pars [i], [ii]) of the Family Court Act on the application of the respondent Brooklyn Bureau of Community Services to extend the placement of petitioner’s son, Mark B., as a neglected child. The rights of the parties to an expeditious hearing concerning an extension of placement pursuant to section 1055 (subd [b], par [ii]) of the Family Court Act, may not be frustrated by continued adjournments (cf. Matter of Susan F., 59 AD2d 783). The disposition here made was consented to by petitioner on the argument of this appeal. Damiani, J. P., Suozzi, Rabin and Shapiro, JJ., concur.